Exhibit 10.2

DOLBY LABORATORIES, INC.

EMPLOYEE STOCK PURCHASE PLAN

Adopted Effective February 16, 2005

Amended and Restated on October 13, 2005

Amended and Restated on February 5, 2008

Amended and Restated on November 4, 2008; Effective May 18, 2009

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries and Designated Affiliates with an opportunity to
purchase Common Stock of the Company. This Plan includes two components: a Code
Section 423 Component (the “423 Component”) and a non-Code Section 423 Component
(the “Non-423 Component”). It is the intention of the Company to have the 423
Component qualify as an “Employee Stock Purchase Plan” under Section 423 of the
Code. The provisions of the 423 Component, accordingly, shall be construed so as
to extend and limit participation in a uniform and nondiscriminatory basis
consistent with the requirements of Section 423 of the Code. In addition, this
Plan authorizes the grant of options under the Non-423 Component which do not
qualify under Section 423 of the Code pursuant to rules, procedures or subplans
adopted by the Administrator designed to achieve tax, securities laws or other
objectives for Eligible Employees and the Company. Except as otherwise
indicated, the Non-423 Component will operate and be administered in the same
manner as the 423 Component.

2. Definitions.

(a) “Administrator” shall mean the Board or any Committee designated by the
Board to administer the Plan pursuant to Section 14.

(b) “Affiliate” shall mean any corporation or other entity affiliated with the
Company or in which the Company has an interest.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Change in Control” means the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) other than a Permitted Transferee (as defined in the Company’s
Amended and Restated Certificate of Incorporation) becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the Company’s then outstanding voting
securities; or

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(iii) A change in the composition of the Board occurring within a one-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the



--------------------------------------------------------------------------------

Plan, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the Directors at the time of such
election or nomination (but will not include an individual whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors to the Company); or

(iv) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Committee” means a committee of the Board appointed by the Board in
accordance with Section 14 hereof.

(g) “Common Stock” shall mean the Class A Common Stock of the Company.

(h) “Company” shall mean Dolby Laboratories, Inc., a Delaware corporation.

(i) “Compensation” shall mean all base straight time gross earnings,
commissions, overtime and shift premium, but exclusive of payments for incentive
compensation, bonuses and other compensation. The Administrator shall have the
discretion to determine the application of this definition to participants
outside the United States.

(j) “Designated Affiliate” shall mean any Affiliate selected by the
Administrator as eligible to participate in the Non-423 Component.

(k) “Designated Subsidiary” shall mean any Subsidiary selected by the
Administrator as eligible to participate in the 423 Component.

(l) “Director” shall mean a member of the Board.

(m) “Eligible Employee” shall mean (i) any individual who is treated as an
active employee in the records of the Company or any Designated Subsidiary or
(ii) any individual who is treated as an active employee in the records of any
Designated Affiliate other than an individual who, as of the Offering Date,
resides in a country that has been specifically excluded from participation in
the Non-423 Component at the discretion of the Administrator. For the 423
Component, Eligible Employees shall include only those employees whose customary
employment with the Company or Designated Subsidiary is at least fifteen
(15) hours per week and more than five (5) months in any calendar year. For
purposes of the Plan, the employment relationship shall be treated as continuing
intact while the individual is on sick leave or other leave of absence approved
by the Company. Where the period of leave exceeds three (3) months and the
individual’s right to reemployment is not guaranteed either by statute, legal
precedent or by contract, the employment relationship shall be deemed to have
terminated on the day which is three (3) months and one (1) day after the
beginning of such leave. The employment relationship shall be treated as
continuing intact



--------------------------------------------------------------------------------

where an Eligible Employee transfers employment between a Designated Subsidiary
and a Designated Affiliate, and vice-versa, provided, however, that a
participant who is not employed by a Designated Subsidiary on the Offering Date
and through a date that is no more than three (3) months prior to the Exercise
Date will participate only in the Non-423 Component. The Administrator shall
establish rules to govern other such transfers consistent with the applicable
requirements of Section 423 of the Code.

(n) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(o) “Exercise Date” shall mean the first Trading Day on or after May 15 and
November 15 of each year.

(p) “Fair Market Value” shall mean, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, the Nasdaq Global Market, the Nasdaq Global Select or the Nasdaq
Capital Market, its Fair Market Value shall be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system on the date of determination, as reported in The Wall Street Journal
or such other source as the Board deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

(q) “Offering Date” shall mean the first Trading Day of each Offering Period.

(r) “Offering Periods” shall mean the periods of approximately six (6) months
during which an option granted pursuant to the Plan may be exercised, commencing
on the first Trading Day after the prior Offering Period’s Exercise Date and
terminating on the first Trading Day on or after May 15 or November 15 of each
year, as applicable, approximately six months later. For example, the May 2009
Offering Period will commence on May 18, 2009, which is the first Trading Day
after the prior Offering Period’s Exercise Date which will take place on May 15,
2009. The duration and timing of Offering Periods may be changed pursuant to
Section 4 of this Plan.

(s) “Plan” shall mean this Employee Stock Purchase Plan including both the 423
and Non-423 Components.

(t) “Purchase Price” shall mean an amount equal to eighty-five percent (85%) of
the Fair Market Value of a share of Common Stock on the Exercise Date; provided
however, that the Purchase Price may be determined for subsequent Offering
Periods by the Administrator in any manner or method it determines, pursuant to
Section 20, and subject to (i) with respect to the 423 Component, compliance
with Section 423 of the Code (or any successor rule or provision or any



--------------------------------------------------------------------------------

other applicable law, regulation or stock exchange rule) or (ii) with respect to
the Non-423 Component, pursuant to such manner or method as determined by the
Administrator to comply with non-U.S. requirements.

(u) “Subsidiary” shall mean a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(v) “Trading Day” shall mean a day on which the national stock exchange upon
which the Company Common Stock is listed is open for trading.

3. Eligibility. Any Eligible Employee on a given Offering Date shall be eligible
to participate in the Plan. Any provisions of the Plan to the contrary
notwithstanding, no Eligible Employee shall be granted an option under the Plan
(i) to the extent that, immediately after the grant, such Eligible Employee (or
any other person whose stock would be attributed to such Eligible Employee
pursuant to Section 424(d) of the Code) would own capital stock of the Company
and/or hold outstanding options to purchase such stock possessing five percent
(5%) or more of the total combined voting power or value of all classes of the
capital stock of the Company or of any Subsidiary, or (ii) to the extent that
his or her rights to purchase stock under all employee stock purchase plans of
the Company and its subsidiaries accrues at a rate which exceeds Twenty-Five
Thousand Dollars ($25,000) worth of stock (determined at the fair market value
of the shares at the time such option is granted) for each calendar year in
which such option is outstanding at any time.

4. Offering Periods. The Plan shall be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day after the
prior Offering Period’s Exercise Date, or on such other date as the Board shall
determine. The Board shall have the power to change the duration of Offering
Periods (including the commencement dates thereof) with respect to future
offerings without stockholder approval if such change is announced prior to the
scheduled beginning of the first Offering Period to be affected thereafter.

5. Participation. An Eligible Employee may become a participant in the Plan by
completing a subscription agreement in a form determined by the Administrator
(which may be similar to the form attached hereto as Exhibit A) and filing it
with the Company’s designated Plan administrator prior to the applicable
Offering Date.

6. Payroll Deductions or Contributions.

(a) At the time a participant files his or her subscription agreement, he or she
shall elect to have payroll deductions made on each pay day during the Offering
Period in an amount not exceeding 10% of the Compensation which he or she
receives on each pay day during the Offering Period, provided, however, that
should a pay day occur on an Exercise Date, a participant shall have the payroll
deductions made on such day applied to his or her account under the new Offering
Period. Eligible Employees participating in the Non-423 Component may contribute
funds to participate in the Plan through other means specified by the
Administrator to comply with non-U.S. requirements, provided, however, that such
contributions shall not exceed 10% of the Compensation received each pay day
during the Offering Period. A participant’s subscription agreement shall remain
in effect for successive Offering Periods unless terminated as provided in
Section 10 hereof.



--------------------------------------------------------------------------------

(b) Payroll deductions or contributions, as applicable, for a participant shall
commence on the first pay day following the Offering Date and shall end on the
last pay day in the Offering Period to which such authorization is applicable,
unless sooner terminated by the participant as provided in Section 10 hereof.

(c) All payroll deductions or contributions made by a participant shall be
credited to his or her account under the Plan in whole percentages only. A
participant may not make any additional payments into such account.

(d) A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may increase or decrease the rate of his or
her payroll deductions or contributions during the Offering Period by completing
or filing with the Company a new subscription agreement authorizing a change in
payroll deduction rate or contribution. The Administrator may, in its
discretion, limit the nature and/or number of participation rate changes during
any Offering Period. The change in rate shall be effective with the first full
payroll period following five (5) business days after the Company’s receipt of
the new subscription agreement unless the Company elects to process a given
change in participation more quickly.

(e) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(c) hereof, a participant’s payroll
deductions or contributions may be decreased to zero percent (0%) at any time
during an Offering Period. Payroll deductions or contributions shall recommence
at the rate provided in such participant’s subscription agreement at the
beginning of the first Offering Period which is scheduled to end in the
following calendar year, unless terminated by the participant as provided in
Section 10 hereof.

(f) At the time the option is exercised, in whole or in part, or at the time
some or all of the Company’s Common Stock issued under the Plan is disposed of,
the participant must make adequate provision for the Company’s or its
Subsidiary’s or Affiliate’s federal, state, or any other tax liability payable
to any authority, national insurance, social security, payment on account or
other tax withholding obligations, if any, which arise upon the exercise of the
option or the disposition of the Common Stock including, for the avoidance of
doubt, any liability of the participant to pay an employer tax or social
contribution obligation, which liability has been shifted to the participant as
a matter of law or contract. At any time, the Company or its Subsidiary or
Affiliate, as applicable, may, but shall not be obligated to, withhold from the
participant’s compensation the amount necessary for the Company or its
Subsidiary or Affiliate, as applicable, to meet applicable withholding
obligations, including any withholding required to make available to the Company
or its Subsidiary or Affiliate, as applicable, any tax deductions or benefits
attributable to sale or early disposition of Common Stock by the Eligible
Employee.

7. Grant of Option. On the Offering Date of each Offering Period, each Eligible
Employee participating in such Offering Period shall be granted an option to
purchase on each Exercise Date during such Offering Period (at the applicable
Purchase Price) up to a number of shares of the Company’s Common Stock
determined by dividing such Eligible Employee’s payroll deductions or
contributions accumulated prior to such Exercise Date by the applicable Purchase
Price; provided that in no event shall an Eligible Employee be permitted to
purchase during each Offering Period more than 1,000 shares of the Company’s
Common Stock (subject to any adjustment pursuant to Section 19), and provided
further that such purchase shall be subject to the



--------------------------------------------------------------------------------

limitations set forth in Sections 3(c) and 13 hereof. The Eligible Employee may
accept the grant of such option by turning in a completed Subscription Agreement
(attached hereto as Exhibit A) to the Company on or prior to an Offering Date.
The Administrator may, for future Offering Periods, increase or decrease, in its
absolute discretion, the maximum number of shares of the Company’s Common Stock
an Eligible Employee may purchase during each Offering Period. Exercise of the
option shall occur as provided in Section 8 hereof, unless the participant has
withdrawn pursuant to Section 10 hereof. The option shall expire on the last day
of the Offering Period.

8. Exercise of Option.

(a) Unless a participant withdraws from the Plan as provided in Section 10
hereof, his or her option for the purchase of shares shall be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to option shall be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions or contributions in his
or her account. No fractional shares shall be purchased; any payroll deductions
or contributions accumulated in a participant’s account which are not sufficient
to purchase a full share shall be retained in the participant’s account for the
subsequent Offering Period, subject to earlier withdrawal by the participant as
provided in Section 10 hereof. Any other funds left over in a participant’s
account after the Exercise Date shall be returned to the participant. During a
participant’s lifetime, a participant’s option to purchase shares hereunder is
exercisable only by him or her.

(b) If the Administrator determines that, on a given Exercise Date, the number
of shares with respect to which options are to be exercised may exceed (i) the
number of shares of Common Stock that were available for sale under the Plan on
the Offering Date of the applicable Offering Period, or (ii) the number of
shares available for sale under the Plan on such Exercise Date, the
Administrator may in its sole discretion provide that the Company shall make a
pro rata allocation of the shares of Common Stock available for purchase on such
Exercise Date in as uniform a manner as shall be practicable and as it shall
determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date. The Company
may make a pro rata allocation of the shares available on the Offering Date of
any applicable Offering Period pursuant to the preceding sentence,
notwithstanding any authorization of additional shares for issuance under the
Plan by the Company’s stockholders subsequent to such Offering Date.

9. Delivery. As soon as reasonably practicable after each Exercise Date on which
a purchase of shares occurs, the Company shall arrange the delivery to each
participant the shares purchased upon exercise of his or her option in a form
determined by the Administrator.

10. Withdrawal.

(a) A participant may withdraw all but not less than all the payroll deductions
or contributions credited to his or her account and not yet used to exercise his
or her option under the Plan at any time by giving written notice to the Company
in the form determined by the Administrator (which may be similar to the form
attached as Exhibit B to this Plan). All of the participant’s payroll deductions
or contributions credited to his or her account shall be paid to such
participant promptly after receipt of notice of withdrawal and such
participant’s option for the



--------------------------------------------------------------------------------

Offering Period shall be automatically terminated, and no further payroll
deductions or contributions for the purchase of shares shall be made for such
Offering Period. If a participant withdraws from an Offering Period, payroll
deductions or contributions shall not resume at the beginning of the succeeding
Offering Period unless the participant delivers to the Company a new
subscription agreement.

(b) A participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

11. Termination of Employment. Upon a participant’s ceasing to be an Eligible
Employee, for any reason, he or she shall be deemed to have elected to withdraw
from the Plan and the payroll deductions or contributions credited to such
participant’s account during the Offering Period but not yet used to purchase
shares of Common Stock under the Plan shall be returned to such participant or,
in the case of his or her death, to the person or persons entitled thereto under
Section 15, and such participant’s option shall be automatically terminated.

12. Interest. No interest shall accrue on the payroll deductions or
contributions of a participant in the Plan. Notwithstanding the foregoing, if
the Administrator determines that interest is required to be accrued on the
payroll deductions or contributions for participants in the Non-423 Component,
then the Administrator shall cause such interest to accrue to the extent
required by applicable non-U.S. requirements.

13. Stock.

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan shall be
1,000,000 shares. For avoidance of doubt, the maximum number of share limitation
set forth in this section may be used to satisfy exercises of options under
either the 423 or the Non-423 Components.

(b) Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
participant shall only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to such shares.

(c) Shares to be delivered to a participant under the Plan shall be registered
in the name of the participant or in the name of the participant and his or her
spouse.

14. Administration. The Administrator shall administer the Plan and shall have
full and exclusive discretionary authority to construe, interpret and apply the
terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan, including whether eligible Employees shall
participate in the 423 Component or the Non-423 Component and which entities
shall be Designated Subsidiaries or Designated Affiliates. Every finding,
decision and determination made by the Administrator shall, to the full extent
permitted by law, be final and binding upon all parties. Notwithstanding any
provision to the contrary in this Plan, the Administrator may adopt rules or
procedures relating to the operation and administration of the Plan to
accommodate the



--------------------------------------------------------------------------------

specific requirements of local laws and procedures for jurisdictions outside of
the United States. Without limiting the generality of the foregoing, the
Administrator is specifically authorized to adopt rules, procedures and
subplans, which for purposes of the Non-423 Component may be outside the scope
of Section 423 of the Code, regarding, but not limited to, eligibility to
participate, the definition of Compensation, handling of payroll deductions,
making of contributions to the Plan (including, without limitation, in forms
other than payroll deductions), establishment of bank or trust accounts to hold
payroll deductions, payment of interest, conversion of local currency,
obligations to pay payroll tax, determination of beneficiary designation
requirements, withholding procedures and handling of stock certificates which
vary with local requirements.

15. Designation of Beneficiary.

(a) Unless otherwise provided in the subscription agreement, and at the
discretion of the Administrator prior to the beginning of an Offering Period, a
participant in the 423 Component may file a designation of a beneficiary who is
to receive any shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to an Exercise Date on
which the option is exercised but prior to delivery to such participant of such
shares and cash. In addition, at the discretion of the Administrator prior to
the beginning of an Offering Period, a participant in the 423 Component may file
a designation of a beneficiary who is to receive any cash from the participant’s
account under the Plan in the event of such participant’s death prior to
exercise of the option. If a participant is married and the designated
beneficiary is not the spouse, spousal consent shall be required for such
designation to be effective.

(b) Such designation of beneficiary may be changed by the participant at any
time by notice in a form determined by the Administrator. In the event of the
death of a participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such participant’s death, the
Company shall deliver such shares and/or cash to the executor or administrator
of the estate of the participant, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its
discretion, may deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

(c) All beneficiary designations shall be in such form and manner as the
Administrator may designate from time to time.

16. Transferability. Neither payroll deductions nor contributions credited to a
participant’s account nor any rights with regard to the exercise of an option or
to receive shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15 hereof) by the participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.

17. Use of Funds. All payroll deductions or contributions received or held by
the Company under the Plan may be used by the Company for any corporate purpose,
and the Company shall not be obligated to segregate such payroll deductions or
contributions except for deductions or



--------------------------------------------------------------------------------

contributions made to a Non-423 Component where, as determined by the
Administrator, non-U.S. law requires segregation of such amounts. Until shares
are issued, participants shall only have the rights of an unsecured creditor,
although participants in the Non-423 Component may have additional rights where
required under local law, as determined by the Administrator.

18. Reports. Individual accounts shall be maintained for each participant in the
Plan. Statements of account shall be given to participating Eligible Employees
at least annually, which statements shall set forth the amounts of payroll
deductions, the Purchase Price, the number of shares purchased and the remaining
cash balance, if any.

19. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Change in Control.

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan, the maximum
number of shares each participant may purchase each Offering Period (pursuant to
Section 7), as well as the price per share and the number of shares of Common
Stock covered by each option under the Plan which has not yet been exercised
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other change in the number of shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an option.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Administrator shall notify each participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the participant’s option has been changed to the New Exercise Date and
that the participant’s option shall be exercised automatically on the New
Exercise Date, unless prior to such date the participant has withdrawn from the
Offering Period as provided in Section 10 hereof.

(c) Merger or Change in Control. In the event of a merger or Change in Control,
each outstanding option shall be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the option, the Offering Period then in progress shall be
shortened by setting a New Exercise Date and shall end on the New Exercise Date.
The New Exercise Date shall be before the date of the Company’s proposed merger
or Change in Control. The Administrator shall notify each participant in
writing, at least ten (10) business days prior to the



--------------------------------------------------------------------------------

New Exercise Date, that the Exercise Date for the participant’s option has been
changed to the New Exercise Date and that the participant’s option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10
hereof.

20. Amendment or Termination.

(a) The Administrator may at any time and for any reason terminate or amend the
Plan. Except as provided in Section 19 and this Section 20 hereof, no amendment
may make any change in any option theretofore granted which adversely affects
the rights of any participant unless their consent is obtained. To the extent
necessary to comply with Section 423 of the Code (or any successor rule or
provision or any other applicable law, regulation or stock exchange rule), the
Company shall obtain stockholder approval of any amendment in such a manner and
to such a degree as required.

(b) Without stockholder approval and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed subscription agreements, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable which are consistent
with the Plan.

(c) Without regard to whether any participant’s rights may be considered to have
been “adversely affected”, in the event the Administrator determines that the
ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Board may, in its discretion and, to the extent necessary or
desirable, modify or amend the Plan to reduce or eliminate such accounting
consequence including:

(i) increasing the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

(ii) shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action; and

(iii) reducing the number of shares that may be purchased upon exercise of
outstanding options.

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

21. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form and manner specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.



--------------------------------------------------------------------------------

22. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
U.S. and non-U.S. and state and local provisions, including, without limitation,
the Securities Act of 1933, as amended, the Exchange Act, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

23. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval by the stockholders of
the Company. It shall continue in effect until terminated under Section 20
hereof.

24. Stockholder Approval. The Plan will be subject to the approval by
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under applicable law.